Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 10, 11, and 12 are rejected under 35 U.S.C. 102(a2) as being taught by Maekawa (PGPUB 2010050703).
With respect to claim 1, Maekawa teaches regenerative braking system comprising: 
a motor (11) configured to rotate at a variable rotational speed in response to receiving power from a three-phase power supply (40); 
a regenerative braking circuit (30/85) in signal communication with the three-phase power supply and configured to control the rotational speed (paragraph 0048; speed command) of the motor; and 
a brake controller (30/84) in signal communication with the regenerative braking circuit and configured to selectively operate the regenerative braking circuit in a plurality of different braking modes (paragraph 0064; multiple regenerative modes, step S240: NO, the process proceeds to step S250 and determines voltage command Vc from the data table given in FIG. 10.) based on the rotational speed of the motor.
step S240: NO, the process proceeds to step S250 and determines voltage command Vc from the data table given in FIG. 10.).
With respect to claim 3, Maekawa teaches wherein the different braking modes includes a third braking mode applied after the motor is stopped (paragraph 0064; S280 short circuit).
With respect to claim 10, Maekawa teaches method of performing regenerative electrical braking comprises: 
rotating a motor (11) configured at a variable rotational speed in response to receiving power from a three-phase power supply (40); and 
controlling the power (paragraph 0059; 30/84/85) generated by the three-phase power supply via a regenerative braking circuit; and 
selectively operating the regenerative braking circuit in a plurality of different braking modes (paragraph 0064; multiple regenerative modes, step S240: NO, the process proceeds to step S250 and determines voltage command Vc from the data table given in FIG. 10.) based on the rotational speed of the motor so as to reduce the rotational speed of the motor.
With respect to claim 11, Maekawa teaches wherein the different braking modes includes a first braking mode applied while the motor rotates so as to achieve a first reduced rotational speed that is less than a maximum rotational speed generated, and a second braking mode applied while the motor step S240: NO, the process proceeds to step S250 and determines voltage command Vc from the data table given in FIG. 10.).
With respect to claim 12, Maekawa teaches wherein the different braking modes includes a third braking mode applied after the motor is stopped (paragraph 0064; S280 short circuit).
Claims 4-9, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846